DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 05/22/2019 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—7, 9—18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Benoit” et al. [2017/0238172 A2] in view of “Dadu” et al. [US 9124386 B2].

REGARDING Claim 1. Benoit disclose A system comprising: 
a first operating environment comprising a processor and memory configured to execute an audio application [“and facilitate communications with a server”] ; a trusted audio processing environment comprising: audio input circuitry configured to receive an audio input signal [see FIGS.1 & 5; where Benoit disclose Communication System 100 with device 102, and mobile device 500]; a secure memory configured to store the audio input signal [see FIGS.4—5E, where Benoit disclose Secure Element]; a digital signal processor configured to process the audio input signal for use with the audio application [see FIGS.2A—2C of Benoit]; 
a tamperproof memory storing a root key for the trusted audio processing environment, the root key comprising hardware root-of-trust [see Secure Element 502 (FIGS.4—5E)]; a key derivation component configured to derive an encryption key from the root key and [“seeding information associated with a server”] and/or an audio application [see “seed key for secure voice session with the endpoint” (Abstract); also Session Key Generation for Packet Encryption/Authentication (FIG.5A)]; 
an encryption component configured to encrypt the processed audio signal producing an encrypted audio output signal, wherein the encrypted audio output signal is accessible to the first operating environment [see FIGS.3 & 4, where Benoit disclose Generate Twice-Encrypted Outbound Voice Packets 308 and 406]; and wherein the audio application is configured to transmit the encrypted audio output signal [see Output (Transmit) the Twice-Encrypted Outbound Voice Packets 310 and 408 (FIGS. 3 and 4)] to the [“server”] for further processing. 

Abstract, where Dadu disclose: “A client device launches an application that connects with a server…”. See also SERVER 106 (FIG.1), Receive encrypted audio prompt data from server 308 (FIG.3), Retrieve server’s public key certificate 502 (FIG.5)].
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Benoit by incorporating the server of Dadu for the benefit of protecting live audio captured via a microphone that may be insecure and prone to attack.

REGARDING Claims 10—12. They are A method comprising: They recite similar limitations as that of the System claim. Therefore, they have been rejected for the same rationale applied in rejecting claim 1 above.

Benoit in view of Dadu further disclose claims 2 & 13. The system/method further comprising, wherein a secure communications path is established between the trusted audio processing environment and the server [see Abstract with FIGS.1 and 3 of Dadu]. The motivation to combine is the same as that of claim 1 above.

Benoit in view of Dadu further disclose claims 3, 4 & 14, 15. The system/method further comprising, wherein the audio application comprises a voice command processing application see FIGS.1 & 5; where Benoit disclose Communication System 100 with device 102, and mobile device 500]; and further comprising audio sensing components configured to sense soundwaves and produce the audio input signal [Benoit disclose “voice-communication” (Abstract); and Dadu disclose generating sound (FIG.3)]. The motivation to combine is the same as that of claim 1 above.

Benoit in view of Dadu further disclose claims 5 & 16. The system/method further comprising, wherein the trusted audio processing environment further comprises: receiving, by the audio application in the first operating environment, an encrypted audio output signal from the server [see FIGS.3 & 4, where Benoit disclose Generate Twice-Encrypted Outbound Voice Packets 308 and 406]; a decryption key derivation component configured to derive a decryption key from the root key and seeding information associated with the server and/or the audio application [see “seed key for secure voice session with the endpoint” (Abstract); also Session Key Generation for Packet Encryption/Authentication (Decryption) (FIG.5A)]; a decryption module configured to decrypt an encrypted audio output signal received from the audio application; and audio output components configured to output the decrypted audio output signal [see Decrypt Data 412 (FIG.4) with par.0056 and 0105, 0120 of Benoit ; and Dadu disclose “The client device decrypts the encrypted audio prompt …” (Abstract); see also 416 of FIG.4]. The motivation to combine is the same as that of claim 1 above.

Benoit in view of Dadu further disclose claims 6, 7 & 17, 18. The system/method further comprising, wherein the trusted audio processing environment is configured to use the Dadu disclose “The client device decrypts the encrypted audio prompt …” (Abstract); see also 416 of FIG.4]; and further comprising, wherein the trusted audio processing environment is further configured to receive a non-secure audio signal from the audio application and process the non-secure audio signal in the trusted audio processing environment for output [see Decrypt Data 412 (FIG.4) with par.0056 and 0105, 0120 of Benoit]. The motivation to combine is the same as that of claim 1 above.

Benoit in view of Dadu further disclose claims 9 & 20. The system/method further comprising, wherein the audio application is further configured to receive an instruction from the server associated with the audio input signal and implement the instruction in the first operating environment [Abstract, where Dadu disclose: “A client device launches an application that connects with a server…”. See also SERVER 106 (FIG.1), Receive encrypted audio prompt data from server 308 (FIG.3), Retrieve server’s public key certificate 502 (FIG.5)]. 

Claims 8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Benoit” et al. [2017/0238172 A2] in view of “Dadu” et al. [US 9124386 B2], and further in view of “Sella” et al. [US 9735956 B2]. 

Benoit in view of Dadu fail; but, Sella, analogues art, disclose claims 8 & 19. The system/method further comprising, wherein the key derivation component is configured to see multistage ladder key in at least Abstract and FIGS.2—3]. Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Benoit/Dadu by incorporating the key ladder teaching of Sella for the benefit of implementing secure key ladder apparatus for use in cryptographic applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon. – Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMARE F TABOR/Primary Examiner, Art Unit 2434